             Case 2:19-cr-00259-JCC Document 56-1 Filed 02/03/21 Page 1 of 27




 1
 2
 3
 4
 5
 6
 7                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                            No. CR19-259-JCC
11                              Plaintiff,
12                         v.                              DECLARATION OF
                                                           AUSA MICHELLE JENSEN
13
      RYAN S. HERNANDEZ,                                   IN SUPPORT OF MOTION
14                                                         FOR ENTRY OF A FINAL
                                Defendant.
                                                           ORDER OF FORFEITURE
15
16
17
18 I, MICHELLE JENSEN, declare and say:
19          1.       I am a duly appointed Assistant United States Attorney (“AUSA”) for the
20 Western District of Washington. I am assigned to the above-captioned case, along with
21 AUSA Steven Masada.
22          2.       After reviewing the relevant investigative materials, the United States
23 identified five potential claimants to the electronics forfeited by the Defendant Ryan
24 Hernandez. The United States sent direct notices of the pending forfeitures to the
25 potential claimants at their last-known mailing addresses. All five of those notices were
26 delivered on December 30, 2020. True and correct copies of those notices, and the
27 associated delivery records, are attached as Exhibits A – E.
28

     Declaration of AUSA Jensen in Support of                               UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     Motion for Entry of a Final Order of Forfeiture - 1                     SEATTLE, WASHINGTON 98101
     United States v. Ryan S. Hernandez, CR19-259-JCC                              (206) 553-7970
             Case 2:19-cr-00259-JCC Document 56-1 Filed 02/03/21 Page 2 of 27




 1          I declare under penalty of perjury that the foregoing is true and correct.
 2
            EXECUTED on this 3rd day of February, 2021 at Seattle, Washington.
 3
 4
 5
                                                             /s/ Michelle Jensen
 6                                                         MICHELLE JENSEN
                                                           Assistant United States Attorney
 7
                                                           United States Attorney’s Office
 8                                                         700 Stewart Street, Suite 5220
                                                           Seattle, WA 98101
 9
                                                           (206) 553-2619
10                                                         Michelle.Jensen@usdoj.gov
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Declaration of AUSA Jensen in Support of                                        UNITED STATES ATTORNEY
                                                                                    700 STEWART STREET, SUITE 5220
     Motion for Entry of a Final Order of Forfeiture - 2                              SEATTLE, WASHINGTON 98101
     United States v. Ryan S. Hernandez, CR19-259-JCC                                       (206) 553-7970
Case 2:19-cr-00259-JCC Document 56-1 Filed 02/03/21 Page 3 of 27




            EXHIBIT A
               Case 2:19-cr-00259-JCC Document 56-1 Filed 02/03/21 Page 4 of 27
                                                      U.S. I)epartment of Justice

                                                             United States Attorney
                                                             Western District of Washington



Please reply to:
Michelle Jensen                                               700 Stewart Street, Suite 5220          Tel: (206) ss3-7970
As sis tant [-Inite d State s Attorney                        Seattle WA, 98101-1271                  Fax: (206) 553-6934
Direct Line: (206) 553-2619                                   www.   us   doi   .s   ov/us a o/w aw




 December 18, 2020




Via United States Postal Service Prioritv Mail
Tracking No.: 9114 9023 0722 4845 6086 47

Jessica Hernandez
40520 Aster Place
Palmdale, California 93 55 1




RE:         Notice of Property Preliminarily Forfeited in
            United States v. Ryan S. Hernandez, Case No. CR19-259-JCC
            United States District Court for the Western District of Washington


Dear Ms. Hernandez:

This letter is to notiff you that the property identified in the enclosed Preliminary Order of
Forfeiture, which was entered in the above-captioned federal prosecution, is subject to forfeiture
to the United States. We are sending you this notice pursuant to Federal Rule of Criminal
Procedure 32.2(b)(6) and2l United States Code ("U.S.C.") $ 853(n)(l).

Before this property is finally forfeited, the Court will adjudicate any third-party petitions that
are filed claiming an interest in it. The recognized bases for stating an interest in criminally
forfeitable property are outlined at 21 U.S.C. $ 853(n)(6)(A) & (B). If you believe you have such
an interest in this property and want to contest the final forfeiture, you must file a petition
within 30 days of receiving this letter. See 2l U.S.C. $ 853(n)(2). Your petition must be signed
under penalty of perjury, must state the nature and extent of your interest in the property
(including the time and circumstances under which you acquired your interest and any additional
facts to support it), and must be filed with the Court. See 2l U.S.C. $ 853(n)(2) & (3). We also
recommend you reference the case title and number in your petition.
         Case 2:19-cr-00259-JCC Document 56-1 Filed 02/03/21 Page 5 of 27




You can file your petition by sending it to: Clerk's Office, United States District Court, Western
District of Washington, 700 Stewart Street, Suite 23 1 0, Seattle, WA 98 I 0l (Telephone : (206)
370-8400).

If you do file a petition, I would ask that you kindly send a copy to me as well, at the reply
address identified in the letterhead above.

Sincerely,
BRIAN T. MORAN
United States Attorney


tu
MICHELLE JENSEN
Assistant [Jnited States Attorney




Enclosure
12/31/2020           Case 2:19-cr-00259-JCC Document
                                              USPS.com®56-1    Filed 02/03/21
                                                        - USPS Tracking® Results Page 6 of 27
        ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPL…


   USPS Tracking
                                           ®                                                                                  FAQs   




                                                Track Another Package                   +




                                                                                                                          Remove     
   Tracking Number: 9114902307224845608647

   Your item was delivered in or at the mailbox at 4:27 pm on December 30, 2020 in PALMDALE, CA
   93551.




                                                                                                                                     Feedback
     Delivered
   December 30, 2020 at 4:27 pm
   Delivered, In/At Mailbox
   PALMDALE, CA 93551

   Get Updates        




                                                                                                                               
       Text & Email Updates


                                                                                                                               
       Tracking History


       December 30, 2020, 4:27 pm
       Delivered, In/At Mailbox
       PALMDALE, CA 93551
       Your item was delivered in or at the mailbox at 4:27 pm on December 30, 2020 in PALMDALE, CA 93551.



       December 29, 2020, 6:10 am
       Out for Delivery
       PALMDALE, CA 93550




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3&text28777=&tLabels=9114902307224845608647%2C%2C&tABt=false                1/2
12/31/2020           Case 2:19-cr-00259-JCC Document
                                              USPS.com®56-1    Filed 02/03/21
                                                        - USPS Tracking® Results Page 7 of 27
       December 29, 2020, 1:38 am
       Arrived at Post Office
       PALMDALE, CA 93550



       December 28, 2020
       In Transit to Next Facility



       December 27, 2020, 1:34 pm
       Departed USPS Regional Facility
       BAKERSFIELD CA DISTRIBUTION CENTER



       December 26, 2020, 11:33 am
       Arrived at USPS Regional Facility
       BAKERSFIELD CA DISTRIBUTION CENTER



       December 25, 2020, 7:28 am
       Departed USPS Regional Facility
       SEATTLE WA DISTRIBUTION CENTER




                                                                                                                                  Feedback
       December 25, 2020, 12:22 am
       Arrived at USPS Regional Facility
       SEATTLE WA DISTRIBUTION CENTER




                                                                                                                              
       Product Information



                                                             See Less      




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                                                                  FAQs



https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3&text28777=&tLabels=9114902307224845608647%2C%2C&tABt=false             2/2
Case 2:19-cr-00259-JCC Document 56-1 Filed 02/03/21 Page 8 of 27




            EXHIBIT B
            Case 2:19-cr-00259-JCC Document 56-1 Filed 02/03/21 Page 9 of 27
                                                             ff.S. Department of Justice

                                                             United States Attorney
                                                             Western District of Washington



Please reply to:
Michelle Jensen                                               700 Stewart Street, Suite 5220                Tel: (206) 553-7970
Assistant United States Attorney                              Seattle WA, 981 01 - I 27 I                   Fax: (206) 553-6934
Direct Line: (206) 5 5 3-26 I 9                               www   .   us   doi   .   s ov/us a o/w   aw




December 18, 2020




Via United States Postal Service Prioritv Mail
Tracking No.: 9114 9023 0722 4845 6086 30

Melissa Hernandez
4A520 Aster Place
Palmdale, California 93551




RE:       Notice of Property Preliminarily X'orfeited in
          United States v. Ryan S. Hernandez, Case No. CR19-259-JCC
          United States District Court for the Western District of Washington


Dear Ms. Hernandez:

This letter is to notify you that the property identified in the enclosed Preliminary Order of
Forfeiture, which was entered in the above-captioned federal prosecution, is subject to forfeiture
to the United States. We are sending you this notice pursuant to Federal Rule of Criminal
Procedure 32.2@)(6) and2l United States Code ("U.S.C.") $ 853(n)(1).

Before this property is finally forfeited, the Court will adjudicate any third-party petitions that
are filed claiming an interest in it. The recognized bases for stating an interest in criminally
forfeitable property are outlined at 21 U.S.C. $ 853(nX6)(A) & (B). If you believe you have such
an interest in this property and want to contest the final forfeiture, you must file a petition
within 30 days of receiving this letter. See 21U.S.C. $ 853(n)(2). Your petition must be signed
under penalty of perjury, must state the nature and extent of your interest in the property
(including the time a.nd circumstances under which you acquired your interest and any additional
facts to support it), and must be filed with the Court. See 2l U.S.C. $ 853(nX2) & (3). We also
recommend you reference the case title and number in your petition.
        Case 2:19-cr-00259-JCC Document 56-1 Filed 02/03/21 Page 10 of 27




You can file your petition by sending it to: Clerk's Office, United States District Court, Westem
District of Washington, 700 Stewart Street, Suite 2310, Seattle, WA 98101 (Telephone: (206)
370-8400).

If you do file a petition, I would ask that you kindly send a copy to me as well,   at the reply
address identified in the letterhead above.

Sincerely,
BRIAN T. MORAN
United States Attorney

y1^^
MICHELLE JENSEN
Assistant lJnited States Attorney




Enclosure
12/31/2020          Case 2:19-cr-00259-JCC Document   56-1
                                              USPS.com® - USPSFiled  02/03/21
                                                              Tracking® Results Page 11 of 27
        ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPL…


   USPS Tracking
                                           ®                                                                                  FAQs   




                                                Track Another Package                   +




                                                                                                                          Remove     
   Tracking Number: 9114902307224845608630

   Your item was delivered in or at the mailbox at 4:27 pm on December 30, 2020 in PALMDALE, CA
   93551.




                                                                                                                                     Feedback
     Delivered
   December 30, 2020 at 4:27 pm
   Delivered, In/At Mailbox
   PALMDALE, CA 93551

   Get Updates        




                                                                                                                               
       Text & Email Updates


                                                                                                                               
       Tracking History


       December 30, 2020, 4:27 pm
       Delivered, In/At Mailbox
       PALMDALE, CA 93551
       Your item was delivered in or at the mailbox at 4:27 pm on December 30, 2020 in PALMDALE, CA 93551.



       December 29, 2020, 6:10 am
       Out for Delivery
       PALMDALE, CA 93550




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3&text28777=&tLabels=9114902307224845608630%2C%2C&tABt=false                1/2
12/31/2020          Case 2:19-cr-00259-JCC Document   56-1
                                              USPS.com® - USPSFiled  02/03/21
                                                              Tracking® Results Page 12 of 27
       December 29, 2020, 1:38 am
       Arrived at Post Office
       PALMDALE, CA 93550



       December 28, 2020
       In Transit to Next Facility



       December 27, 2020, 1:34 pm
       Departed USPS Regional Facility
       BAKERSFIELD CA DISTRIBUTION CENTER



       December 26, 2020, 11:33 am
       Arrived at USPS Regional Facility
       BAKERSFIELD CA DISTRIBUTION CENTER



       December 25, 2020, 7:28 am
       Departed USPS Regional Facility
       SEATTLE WA DISTRIBUTION CENTER




                                                                                                                                  Feedback
       December 25, 2020, 12:22 am
       Arrived at USPS Regional Facility
       SEATTLE WA DISTRIBUTION CENTER




                                                                                                                              
       Product Information



                                                             See Less      




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                                                                  FAQs



https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3&text28777=&tLabels=9114902307224845608630%2C%2C&tABt=false             2/2
Case 2:19-cr-00259-JCC Document 56-1 Filed 02/03/21 Page 13 of 27




             EXHIBIT C
          Case 2:19-cr-00259-JCC Document 56-1 Filed 02/03/21 Page 14 of 27
                                                   U.S. Department of Justice

                                                              United States Attorney
                                                              Western District of Washington



Please reply to:
Michelle Jensen                                                700 Stewart Street, Suite 5220 Tel: (206) 553-7970
Assistant (Jnited States Attorney                              Seattle WA,98101-1271 Fax: (206) 553-6934
Direct Line: (206) 553-2619                                    www   .   us d oj . g ov/u   s   a o/w   aw




December 18, 2020




Via United States Postal Service Prioritv Muil
Tracking No.: 9ll4 9023 0722 4845 608 6 54

Ruben Franco Hernandez
40520 Aster Place
Palmd ale, California 93 5 5 I




RE:       Notice of Property Preliminarily Forfeited in
          United States v. Ryan S. HernandeT, Case No. CRIS-2S}-JCC
          United States District Court for the Western District of Washington


Dear Mr. Hernandez:

This letter is to notify you that the property identified in the enclosed Preliminary Order of
Forfeiture, which was entered in the above-captioned federal prosecution, is subject to forfeiture
to the United States. We are sending you this notice pursuant to Federal Rule of Criminal
Procedure 32.2b)n and2l United States Code ("U.S.C.") $ 853(nX1).

Before this property is finally forfeited, the Court will adjudicate any third-party petitions that
are filed claiming an interest in it. The recognized bases for stating an interest in criminally
forfeitable property are outlined at 21 U.S.C. $ 853(n)(6)(A) & (B). If you believe you have such
an interest in this property and want to contest the final forfeiture, you must file a petition
within 30 days of receiving this letter. See 2l U.S.C. g 853(n)(2). Your petition must be signed
under penalty of perjury, must state the nature and extent of your interest in the property
(including the time and circumstances under which you acquired your interest and any additional
facts to support it), and must be filed with the Court. See 2l U.S.C. g 853(n)(2) & (3). We also
recommend you reference the case title and number in your petition.
        Case 2:19-cr-00259-JCC Document 56-1 Filed 02/03/21 Page 15 of 27




You can file your petition by sending it to: Clerk's Office, United States District Court, Western
District of Washington, 700 Stewart Street, Suite 2310, Seattle, WA 98101 (Telephone: (206)
370-8400).

If you do file a petition, I would   ask that you   kindly send a copy to me as well, at the reply
address identified in the letterhead above.

Sincerely,
BRIAN T. MORAN
United States Attomey


V\M
MICHELLE JENSEN
Assistant lJnited States Attorney




Enclosure
12/31/2020          Case 2:19-cr-00259-JCC Document   56-1
                                              USPS.com® - USPSFiled  02/03/21
                                                              Tracking® Results Page 16 of 27
        ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPL…


   USPS Tracking
                                           ®                                                                                  FAQs   




                                                Track Another Package                   +




                                                                                                                          Remove     
   Tracking Number: 9114902307224845608654

   Your item was delivered in or at the mailbox at 4:27 pm on December 30, 2020 in PALMDALE, CA
   93551.




                                                                                                                                     Feedback
     Delivered
   December 30, 2020 at 4:27 pm
   Delivered, In/At Mailbox
   PALMDALE, CA 93551

   Get Updates        




                                                                                                                               
       Text & Email Updates


                                                                                                                               
       Tracking History


       December 30, 2020, 4:27 pm
       Delivered, In/At Mailbox
       PALMDALE, CA 93551
       Your item was delivered in or at the mailbox at 4:27 pm on December 30, 2020 in PALMDALE, CA 93551.



       December 29, 2020, 6:10 am
       Out for Delivery
       PALMDALE, CA 93550




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3&text28777=&tLabels=9114902307224845608654%2C%2C&tABt=false                1/2
12/31/2020          Case 2:19-cr-00259-JCC Document   56-1
                                              USPS.com® - USPSFiled  02/03/21
                                                              Tracking® Results Page 17 of 27
       December 29, 2020, 1:38 am
       Arrived at Post Office
       PALMDALE, CA 93550



       December 28, 2020
       In Transit to Next Facility



       December 27, 2020, 1:34 pm
       Departed USPS Regional Facility
       BAKERSFIELD CA DISTRIBUTION CENTER



       December 26, 2020, 11:33 am
       Arrived at USPS Regional Facility
       BAKERSFIELD CA DISTRIBUTION CENTER



       December 25, 2020, 7:28 am
       Departed USPS Regional Facility
       SEATTLE WA DISTRIBUTION CENTER




                                                                                                                                  Feedback
       December 25, 2020, 12:22 am
       Arrived at USPS Regional Facility
       SEATTLE WA DISTRIBUTION CENTER




                                                                                                                              
       Product Information



                                                             See Less      




                                 Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                                                                  FAQs



https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3&text28777=&tLabels=9114902307224845608654%2C%2C&tABt=false             2/2
Case 2:19-cr-00259-JCC Document 56-1 Filed 02/03/21 Page 18 of 27




             EXHIBIT D
          Case 2:19-cr-00259-JCC Document 56-1 Filed 02/03/21 Page 19 of 27
                                                                [f.S. I)epartment of Justice

                                                                United States Attorney
                                                                Western District of Washington


Please reply to:
Michelle Jensen                                                  700 stewart street, suite                 5220   Tel: (206) 553-7970
Assistant United States Attorney                                 Seattle WA,        98101-1271                    Fax: (206) 553-6934
Direct Line: (206) 5 5 3-261 9                                   www   .   us d oj . g ov/u   s   a o/w   aw




 December 18, 2020




 Via United States Postal Service Prioritv Mail
 Tracking No.: 9114 9023 0722 4845 608 6 23

 Sean Hernandez
40520 Aster Place
Palmd ale, California 93551




RE:      Notice of Property Preliminarily Forfeited in
         United States v. Ryan S. Hernandez, Case No. CR19-259-JCC
         United States District Court for the Western District of Washington


Dear Mr. Hernandez:

This letter is to noti$r you that the property identified in the enclosed Preliminary Order of
Forfeiture, which was entered in the above-captioned federal prosecution, is subject to forfeiture
to the United States. We are sending you this notice pursuant to Federal Rule of Criminal
Procedure 32.2(b)(6) and2l United States Code ("U.S.C.,,) 853(n)(1).
                                                                 $

Before this property is finally forfeited, the Court will adjudicate any third-party petitions that
are filed claiming an interest in it. The recognized bases for stating an interest in criminally
forfeitable property are outlined at 21 U.S.C. $ 853(n)(6)(A) & (B). If you believe you have such
an interest in this property and want to contest the final forfeiture, you must file a petition
within 30 days of receiving this letter. See 2l U.S.C. g 853(n)(2). Your petition must be signed
under penalty of perjury, must state the nature and extent of your interest in the property
(including the time and circumstances under which you acquired your interest                         *a *y
                                                                                            additional
facts to support it), and must be filed with the Court. See 2l U.S.C. g 853(n)(2) & (3). We also
recommend you reference the case title and number in your petition.
       Case 2:19-cr-00259-JCC Document 56-1 Filed 02/03/21 Page 20 of 27




You can file your petition by sending it to: Clerk's Office, United States District Court, Western
District of Washington, 700 Stewart Street, Suite 2310, Seattle, WA 98101 (Telephone:
                                                                                           e06)
370-8400).

If you do file apetition, I would  ask that you kindly send a copy to me as well, at the reply
address identified in the letterhead above.

Sincerely,
BRIAN T. MORAN
United States Attomey


tu
MICHELLE JENSEN
Assistant IJnited States Attorney




Enclosure
12/31/2020          Case 2:19-cr-00259-JCC Document   56-1
                                              USPS.com® - USPSFiled  02/03/21
                                                              Tracking® Results Page 21 of 27
        ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPL…


   USPS Tracking
                                          ®                                                                                 FAQs     




                                                Track Another Package                  +




                                                                                                                         Remove      
   Tracking Number: 9114902307224845608623

   Your item was delivered in or at the mailbox at 4:27 pm on December 30, 2020 in PALMDALE, CA
   93551.




                                                                                                                                     Feedback
     Delivered
   December 30, 2020 at 4:27 pm
   Delivered, In/At Mailbox
   PALMDALE, CA 93551

   Get Updates        




                                                                                                                                 
       Text & Email Updates


                                                                                                                                 
       Tracking History


       December 30, 2020, 4:27 pm
       Delivered, In/At Mailbox
       PALMDALE, CA 93551
       Your item was delivered in or at the mailbox at 4:27 pm on December 30, 2020 in PALMDALE, CA 93551.



       December 29, 2020, 6:10 am
       Out for Delivery
       PALMDALE, CA 93550




https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=4&text28777=&tLabels=9114902307224845608623%2C%2C%2C&tABt=false             1/2
12/31/2020          Case 2:19-cr-00259-JCC Document   56-1
                                              USPS.com® - USPSFiled  02/03/21
                                                              Tracking® Results Page 22 of 27
       December 29, 2020, 1:38 am
       Arrived at Post Office
       PALMDALE, CA 93550



       December 28, 2020
       In Transit to Next Facility



       December 27, 2020, 1:34 pm
       Departed USPS Regional Facility
       BAKERSFIELD CA DISTRIBUTION CENTER



       December 26, 2020, 11:33 am
       Arrived at USPS Regional Facility
       BAKERSFIELD CA DISTRIBUTION CENTER



       December 25, 2020, 7:28 am
       Departed USPS Regional Facility
       SEATTLE WA DISTRIBUTION CENTER




                                                                                                                                     Feedback
       December 25, 2020, 12:22 am
       Arrived at USPS Regional Facility
       SEATTLE WA DISTRIBUTION CENTER




                                                                                                                                 
       Product Information



                                                            See Less      




                                Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                                                                 FAQs



https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=4&text28777=&tLabels=9114902307224845608623%2C%2C%2C&tABt=false             2/2
Case 2:19-cr-00259-JCC Document 56-1 Filed 02/03/21 Page 23 of 27




             EXHIBIT E
           Case 2:19-cr-00259-JCC Document 56-1 Filed 02/03/21 Page 24 of 27
                                                   U.S. f)epartment of Justice

                                                              United States Attorney
                                                              Western District of Washington



Please reply to:
Michelle Jensen                                               700 Stewart Street, Suite 5220      Tel: (206) 553-7970
Assistant (Inited States Attorney                             Seattle WA, 98101-1271              Fax: (206) 553-6934
Direct Line: (206) 553-2619                                    www.   tts doi. sov/us ao/w   aw




December 18, 2020




Via United States Postal Service Prioritv Mail
Tracking No.: 9114 9023 0722 4845 6086 6l

Sheila Marlynn He rnandez
40520 Aster Place
Palmd ale, California 9355I




RE:       Notice of Property Preliminarily Forfeited in
          United States v. Ryan S. Hernandez, Case No. CR19-259-JCC
          United States District Court for the Western District of Washington


Dear Mrs. Hernandez:

This letter is to noti$ you that the property identified in the enclosed Preliminary Order of
Forfeiture, which was entered in the above-captioned federal prosecution, is subject to forfeiture
to the United States. We are sending you this notice pursuant to Federal Rule of Criminal
Procedure 32.2(b)(6) and2l United States Code ("U.S.C.") $ 853(n)(1).

Before this property is finally forfeited, the Court will adjudicate any third-party petitions that
are filed claiming an interest in it. The recognized bases for stating an interest in criminally
forfeitable property are outlined at 21 U.S.C. $ 853(n)(6)(A) & (B). If you believe you have such
an interest in this property and want to contest the final forfeiture, you must file a petition
within 30 days of receiving this letter. See 2l U.S.C. $ 853(n)(2). Your petition must be signed
under penalty of perjury, must state the nature and extent of your interest in the property
(including the time and circumstances under which you acquired your interest and any additional
facts to support it), and must be filed with the Court. See 2l U.S.C. $ 853(n)(2) & (3). We also
recommend you reference the case title and number in your petition.
        Case 2:19-cr-00259-JCC Document 56-1 Filed 02/03/21 Page 25 of 27




You can file your petition by sending it to: Clerk's Office, United States District Court, Western
District of Washington,T00 Stewart Street, Suite 2310, Seattle, WA 98101 (Telephone (206)
370-8400).

If you do file a petition, I would   ask that you   kindly send a copy to me as well, at the reply
address identified in the letterhead above.

Sincerely,
BRIAN T. MORAN
United States Attorney




MICHELLE JENSEN
Assistant lJnited States Attorney




Enclosure
12/31/2020            Case 2:19-cr-00259-JCC Document   56-1
                                                USPS.com® - USPSFiled  02/03/21
                                                                Tracking® Results Page 26 of 27
         ALERT: USPS IS EXPERIENCING UNPRECEDENTED VOLUME INCREASES AND LIMITED EMPL…


   USPS Tracking
                                               ®                                                      FAQs   




                                                   Track Another Package   +




                                                                                                   Remove    
   Tracking Number: 9114902307224845608661

   Your item was delivered in or at the mailbox at 4:27 pm on December 30, 2020 in PALMDALE, CA
   93551.




                                                                                                             Feedback
     Delivered
   December 30, 2020 at 4:27 pm
   Delivered, In/At Mailbox
   PALMDALE, CA 93551

   Get Updates          




                                                                                                         
       Text & Email Updates


                                                                                                         
       Tracking History


       December 30, 2020, 4:27 pm
       Delivered, In/At Mailbox
       PALMDALE, CA 93551
       Your item was delivered in or at the mailbox at 4:27 pm on December 30, 2020 in PALMDALE, CA 93551.



       December 29, 2020, 6:10 am
       Out for Delivery
       PALMDALE, CA 93550




https://tools.usps.com/go/TrackConfirmAction                                                                       1/2
12/31/2020            Case 2:19-cr-00259-JCC Document   56-1
                                                USPS.com® - USPSFiled  02/03/21
                                                                Tracking® Results Page 27 of 27
       December 29, 2020, 1:38 am
       Arrived at Post Office
       PALMDALE, CA 93550



       December 28, 2020
       In Transit to Next Facility



       December 27, 2020, 1:34 pm
       Departed USPS Regional Facility
       BAKERSFIELD CA DISTRIBUTION CENTER



       December 26, 2020, 11:33 am
       Arrived at USPS Regional Facility
       BAKERSFIELD CA DISTRIBUTION CENTER



       December 25, 2020, 7:28 am
       Departed USPS Regional Facility
       SEATTLE WA DISTRIBUTION CENTER




                                                                                                      Feedback
       December 25, 2020, 12:22 am
       Arrived at USPS Regional Facility
       SEATTLE WA DISTRIBUTION CENTER




                                                                                                  
       Product Information



                                                     See Less   




                                    Can’t find what you’re looking for?
                           Go to our FAQs section to find answers to your tracking questions.


                                                         FAQs



https://tools.usps.com/go/TrackConfirmAction                                                                2/2
